DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/18/2022 has been entered and considered. Upon entering claims 1, 5-7, 13-16 have been amended, claims 17-19 have been canceled, claims 18-23 have been added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “A non-transitory computer-readable storage medium for balancing a load of a large-scale equipment system, comprising program instructions, which, when executed by one or more processors of a computing system, perform a method comprising: supplying power to an inverter, wherein the power is received from a renewable energy system, and the inverter produces output power; receiving grid power from an electric grid at a connection; sending inverter data from the inverter to a motor controller; and adapting an amount of load power drawn by the load, wherein the inverter data comprises information regarding the power, the adapting comprises controlling the large-scale equipment system, the controlling is performed by the motor controller in response to the inverter data, the grid power that is available via the connection, and demand data representative of a demand of the large-scale equipment system” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “A non-transitory computer-readable storage medium for balancing a load of a large-scale equipment system, comprising program instructions, which, when executed by one or more processors of a computing system, perform a method comprising: supplying power to an inverter, wherein the power is received from a renewable energy system, and the inverter produces output power; receiving grid power from an electric grid at a connection; sending inverter data from the inverter to a motor controller; and adapting an amount of load power drawn by the load, wherein the inverter data comprises information regarding the power, the adapting comprises controlling the large-scale equipment system, the controlling is performed by the motor controller in response to the inverter data, the grid power that is available via the connection, and demand data representative of a demand of the large-scale equipment system”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 7-17 recite “a motor controller, wherein the motor controller is electrically coupled to receive a control signal from the inverter, the moto controller controls the large-scale equipment system in response to the control signal,…,and demand data representative of a demand of the large-scale equipment system, and  the control signal represents inverter data representative of power available from the renewable energy system” is unclear how the inverter get the renewable energy system data and how the inverter send the data to motor controller, inverter by itself only converts DC power input into AC power output by controlling the switching elements of the inverter, how the motor controller can control the large-scale equipment system based on the inverter data, what is demand data and where it comes from, and which device will receive the demand signal and which device will respond to the demand signal.
Claim 13 lines 7-9, 12-17 recite “sending inverter dada from the inverter to a motor controller, and adapting an amount of load power drawn by load, …, the adapting comprises controlling the large-scale equipment system, the controlling is performed by the motor controller in response to the inverter data, the grid power that is available via the connection, and demand data representative of a demand of the large-scale equipment system” is unclear because how inverter can send data to a motor controller how the inverter gets data, which one is adapting an amount of load power drawn by the load, where the demand data come from, and which one is receiving the demand data and which one will respond to the demand data for operating the large-scale equipment system.
Claim 23 recites “A non-transitory computer-readable storage medium for balancing a load of a large-scale equipment system [], comprising program instructions, which, when executed by one or more processors of a computing system, perform a method comprising: supplying power to an inverter, wherein the power is received from a renewable energy system, and the inverter produces output power; receiving grid power from an electric grid at a connection; sending inverter data from the inverter to a motor controller; and adapting an amount of load power drawn by the load, wherein the inverter data comprises information regarding the power, the adapting comprises controlling the large-scale equipment system, the controlling is performed by the motor controller in response to the inverter data, the grid power that is available via the connection, and demand data representative of a demand of the large-scale equipment system” is unclear because the system without memory how come it has program instruction, if the system has the memory, where should the memory locate on what device. If the memory is belonged to motor controller, how the motor controller can send inverter data to the motor controller, and how to adapt the amount of load power, how to adapt controlling the large-scale equipment system, and what is the relationship between inverter, motor controller and a computing system, because the motor controller is only performed based on the inverter data. Which device will operate the large-scale equipment system?
For purpose the examination, the limitations of claims above will interpret with the best understood.
Since the claims 2-12, 14-16, 20-22 depend from claims 1, 13, they are not cure the deficiencies of claim 1 and 13, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockenfeller et al. (US 2012/0191252).
Regarding claim 23, A non-transitory computer-readable storage medium for balancing a load of a large-scale equipment system [see Figs. 6-7], comprising program instructions, which, when executed by one or more processors of a computing system [par 0042], perform a method comprising: supplying power to an inverter [state 705, 710, 715, 720, par 0044], wherein the power is received from a renewable energy system [state 740-750, par 0045], and the inverter produces output power [par 0030]; receiving grid power from an electric grid at a connection [state 755, par 0047]; sending AC source data and DC source data to a motor controller [par 0043-0044]; and adapting an amount of load power drawn by the load [state 715, par 0044, wherein the inverter data comprises information regarding the power [state 715], the adapting comprises controlling the large-scale equipment system [state 720,725,730], the controlling is performed by the motor controller in response to the inverter data [state735, 740, 745, 755 760], the grid power that is available via the connection [state 705], and demand data representative of a demand of the large-scale equipment system [see Fig. 7, par 0043-0048].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0089627), in view of Daniels et al. (US 2013/0043724) , and further in view Stahlkopf et al. (US 2013/0138961).
Regarding claim 1, Lee discloses a system for controlling a load in systems with intermittent generation assets [Figs. 1-5], comprising: a renewable energy system [solar cells, par 0059]; a connection to grid power [405, Fig. 5]; an inverter [420] electrically coupled to the renewable energy system [par 0059] and the connection to grid power [450]; a large-scale equipment system [10 @  Fig. 2]; and a motor controller [430 @ Fig. 5], wherein the motor controller is electrically coupled to receive a voltage signal [B] from input the inverter and current signal [A] from output of the inverter [420], the motor controller controls a motor [230] the large-scale equipment system in response to the control signal [par 0060-0063], the grid power available via the connection [par 0053-0055].  
Lee does not explicitly discloses the control signal represents inverter data representative of power available from the renewable energy system,  and demand data representative of a demand of the large-scale equipment system.
Daniels teaches an electrical power supply arrangement 10 [Fig. 1] of the present invention including a solar PV array 12, and a DC power bus 14 electrically connecting array 12 to a bidirectional inverter 16 of an HVAC system 18 (or DC input to the DC phase in an AC-DC-AC motor controller circuit). Inverter 16 may convert DC voltage from array 12 to a DC voltage level that is appropriate for use by HVAC system 18. Array 12 may include a DC-to-DC converter which may convert the DC voltage output by the solar array to a voltage level suitable for transmission on bus 14. A level of electrical output of the solar power device is sensed, a power meter 426 or a similar device may sense the output power of solar array 412 and communicate the sensed reading to controller 424 [Figs.1-3; par 0022-0030]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sensing output of PV system as taught by Daniels into that of Lee in order to control power output of the inverter more efficient when solar PV system output power is variable.
The combination of Lee and Daniels fails to teach demand data representative of a demand of the large-scale equipment system.
Stahlkopf teaches a chiller system [Fig. 1] includes a controller/processor 1004 in electronic communication with a computer-readable storage device 1002, which may be of any design, including but not limited to those based on semiconductor principles, or magnetic or optical storage principles. Controller 1004 is shown as being in electronic communication with a universe of active elements in the system, including but not limited to valves, pumps, chambers, nozzles, and sensors. Specific examples of sensors utilized by the system include but are not limited to pressure sensors (P) 1008, 1014, and 1024, temperature sensors (T) 1010, 1018, 1016, and 1026, humidity sensor (H) 1006, volume sensors (V) 1012 and 1022, and flow rate sensor 1020, based upon input received from one or more system elements, and also possibly values calculated from those inputs, controller/processor 4 may dynamically control operation of the system [par 0276-0277].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the operation system as taught by Stahlkopf into that of the combination of Lee and Daniels in order to respond to the demand signal for operating the system more efficient and reliable.
Regarding claim 2,  the combination including Lee discloses further comprising an auxiliary chiller [par 0020, 0035].  
Regarding claim 5,  the combination including Lee further discloses wherein the motor controller receives  input the inverter data from the inverter via a communication link [Figs. 5-6, par 0064-0069].  
Regarding claim 6, the combination of Lee, Daniel and Stahlkopf further discloses wherein the inverter data comprises information related to a variation in output power [fig. 6, par 0072-0078 of Lee; par 0030-0031 of Daniels]
Regarding claim 7, the combination including Daniels further discloses wherein the grid power balances power needed by the large-scale equipment system and power supplied by the renewable energy system [par 0011-0013].  
Regarding claim 8, the combination of Lee, Daniels and Stahlkopf further discloses wherein the renewable energy system includes a photovoltaic (PV) array [par 0059 of Lee; 12 @ Fig. 1 of Daniels; par 0660 of Stahlkopf].  
 
Claim(s) 13-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner  (US 2009/0293523), in view of Rockenfeller et al. (US 2012/0191252).
Regarding claim 13, Bittner discloses a method of balancing a load of a large-scale equipment system [Figs. 1-3], comprising: supplying power to an inverter [Step 302 @ Fig. 3], wherein the power is received from a renewable energy system [114 @ Figs. 1-2 and Step 304 @Fig. 3], and the inverter produces output power [Step 306, par 0037]; receiving grid power from an electric grid  [112 @ Figs. 1-2; Step 310-312, par 0040] at a connection [204 @ Figs. 2]; the adapting comprises controlling the large-scale equipment system [see Fig. 3].
Lee does not explicitly disclose, sending input inverter voltage data; and adapting an amount of load power drawn by the load, wherein the inverter data comprises information regarding the power,  the controlling is performed by the motor controller in response to the inverter data, the grid power that is available via the connection, and demand data representative of a demand of the large-scale equipment system.  
Rockenfeller teaches a power supply unit [625, Fig. 6] provides power to HVAC unit [115,135], the power supply unit includes a DC power source backup [220], a VFD controller [265], a power source controller [620] coupled to AC capacity sensor 610, a DC capacity sensor 615 and the VFD controller 265, a photovoltaic power source [605] coupled to a DC bus 210, and AC power source [130] coupled to the DC bus via a rectifier 215, the power source controller will receive load data from the VFD controller [S715 @ Fig. 7] and adapting the connected load via the motor controller the meet the amount of load power needed, wherein the data comprises information on the variation in output power from the renewable energy system, and demand data representative of a demand of the large-scale equipment system [see Fig. 7, par 0043-0048].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rockenfeller into that of Bittner in order to balance the power to load when the renewable is insufficient by adding more available power sources into the load for protecting load from damage.
Regarding claim 14, the combination including Rockenfeller discloses further comprising supplying additional power to meet the amount of load power drawn by the load [Step 725, par 0047].  

Regarding claim 15, the combination including Rockenfeller further discloses wherein the additional power is supplied by an electric energy storage system [par 0046-0047, Fig. 7].
Regarding claim 16, the combination including Rockenfeller further discloses wherein the connection is a bus bar [210 @ Figs. 2, 6].  
Regarding claim 20, the combination including Rockenfeller further discloses wherein the inverter and to the large-scale equipment system are electrically coupled to the connection [see Fig. 6 of Rockenfeller], and further comprising: supplying, via the connection, the output power and the grid power to the large-scale equipment system [S755 @ Fig. 7, par 0047]
Regarding claim 21, the combination including Rockenfeller further discloses wherein the information represents a variation in the power [Step 720, 725 and 730, par 0046-0048].  
Regarding claim 22, the combination including Rockenfeller further discloses wherein the information represents available power, and the available power is power available from the renewable energy system [Step 710, 720, par 0044-0045].
  
Claim(s) 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Daniels et al. and  Stahlkopf et al., and further in view of Elbsat et al. (US 2019/0340709).
Regarding claim 3, the combination of Lee, Daniels and  Stahlkopf discloses all limitations of claim 2 above but does not disclose a thermal energy storage system in fluid communication with the auxiliary chiller.  
Elbsat teaches a chiller system [Figs. 1, 3] includes a thermal energy storage system in fluid communication [see Fig. 5A, par 0080-0082].
It would have been obvious to one having ordinary skill in the art before the effective filling of the claimed invention to incorporate the thermal energy storage into auxiliary chillers of the combination of Lee, Daniels and Stahlkopf in order to store the thermal energy at low cooling demand for later use in high cooling demand.
Regarding claim 4, the combination including Elbsat further discloses wherein the auxiliary chiller may feed the large-scale equipment system and/or the thermal energy storage system in response to the demand data [Fig. 5A, par 0078, 0080, 0090-0093,0098]. 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Daniels et al. and  Stahlkopf et al., and further in view of Rockenfeller et al. (US 2012/0191252).
Regarding claim 9, the combination of Lee, Daniels and  Stahlkopf discloses all limitations of claim 2 above but does not disclose wherein the motor controller receives renewable energy data from at least one node of network of geographically distributed locations, and wherein the motor controller controls the large-scale equipment system in accordance with the renewable energy data.  
Rockenfeller teaches a heating, ventilation, air conditioning, and refrigeration (HVAC/R) system [Figs. 1, 6] includes motors [250, Fig. 6] and motor controller [265, 620] inverter [230] and motor controller [265, 620], the motor controller receives renewable energy data from at least one node of network of geographically distributed locations, and wherein the motor controller controls the HVAC/R system in accordance with the renewable energy data [see Figs. 6-7, par 0036, 0039-0041, 0043-0045].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Rockenfeller into that of the combination of Lee Daniels and  Stahlkopf for improving the green environment, and reducing cost by using the renewable power source is main power supply.
Regarding claim 10, the combination including Rockenfeller further discloses wherein the renewable energy data includes solar data [see Fig. 7].
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Daniels et al., Stahlkopf et al., and Rockenfeller et al., further in view of Minami et al. (US 2005/0116671).
Regarding claim 11, the combination of Lee, Daniels, Stahlkopf, and Rockenfeller discloses all limitations of claim 9 above but does not teach wherein when the motor controller receives renewable energy data indicative of an impending decrease of renewable energy, the motor controller reduces the demand of the large-scale equipment system.  
Minami teaches a photovoltaic inverter [5, Fig. 1] includes an inverter [25], motor [3], a controlling device [50] which includes a power/voltage monitoring circuit [51], an instructing value operation circuit [52], an adjustable speed controller [53] and a gradient coefficient operation device [54], each of solar cells [1] have individually a voltage-power (V-P) characteristic that varies [see Fig. 2 depending on the variation in the amount of insolation. On the controlling device 50, although details will be described below, for each solar cell, the range of voltage drop VOVER from the voltage value VBASE at the maximum power point (P1, P2, P3 …, Fig. 2), the minimum voltage value VLOW tolerated by the solar cell 1 in the V-P characteristic curve of the minimum amount of insolation at which the photovoltaic inverter 5 can operate (the minimum amount of insolation characteristic curve shown in the figure) as well as the allowable voltage regulation range Hb to changes in voltage are previously set as acquired. The range of voltage drop VOVER must be selected to be a value larger than the allowable voltage regulation range Hb to voltage changes. When the voltage of the solar cells [1] has shifted from the reference voltage VBASE to the voltage VBASE-VOVER lower by a previously set range of voltage drop VOVER, the power and voltage monitoring circuit [51] stops outputting the speed increase instructions and outputs speed reduction instructions to the instructing value operation circuit [52]. As a result, as stated below, as the frequency instructing value (f) outputted by the adjustable speed controller [53] is reduced, the motor [3] decelerates and reduces its load [see Figs. 1-7, par 0037-0048]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Minami into that of the combination of Lee, Daniels, Stahlkopf, and Rockenfeller in order to balance power and load and protect the load from damage when power supply drops below the threshold that is requirement.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Daniels et al., Stahlkopf et al., and Rockenfeller et al., further in view of Elbsat et al. (US 2019/0340709).
Regarding claim 12, the combination of Lee, Daniels, Stahlkopf, and Rockenfeller discloses all limitations of claim 9 above further Rockenfeller teaches wherein when the motor controller receives renewable energy data indicative of an impending decrease of renewable energy, the demand of the large-scale equipment system is satisfied at least in part by the thermal energy storage system [see Fig. 7], but does not teach further comprising a thermal energy storage system.
 Elbsat teaches a chiller system [Figs. 1, 3] includes a thermal energy storage system in fluid communication [see Fig. 5A, par 0080-0082].
It would have been obvious to one having ordinary skill in the art before the effective filling of the claimed invention to incorporate the thermal energy storage into auxiliary chillers of the combination of Lee, Daniels, Stahlkopf  and Rockenfeller in order to store the thermal energy at low cooling demand for later use in high cooling demand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836